STEINBERG, Associate Judge,
concurring in part and dissenting in part.
I concur in the majority’s excellent opinion and analysis. However, as to the disposition, I would hold in abeyance appellant’s motion to enjoin the examination of him ordered by the Secretary, temporarily enjoin that examination pending final disposition of the injunction motion, and order the Secretary (1) to show cause why he should be permitted to proceed with the planned examination pending appeal to this Court on the merits and (2) to submit a supplemental memorandum responding to appellant’s allegation that the examination is being ordered as retribution against him for exercising his right of appeal to this Court.
Given the fact that VA has already been granted three extensions to enlarge the time period for filing a Designation of Record on Appeal and has apparently “misplaced” appellant’s files, appellant has some cause for suspicion here. Against this background, I think that justice would be best served by requiring the Department to go on record in response to his allegations before we dispose of his motion for injunction.